Citation Nr: 0507893	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right index finger 
flexion deformity.  

2.  Entitlement to a compensable initial rating for limited 
amnesia as a residual of left parietal occipital scalp 
hematoma.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 until April 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2002 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cheyenne, Wyoming, and Lincoln, 
Nebraska, respectively.


FINDINGS OF FACT

1.  The medical evidence does not establish extremely 
unfavorable ankylosis of the right index finger or 
demonstrate overall interference with the right hand, to 
include limited motion of other digits. 

2.  The veteran has limited amnesia as a residual of left 
parietal occipital scalp hematoma incurred during service.

3.  The veteran did not engage in combat with the enemy 
during service.

4.  The evidence does not corroborate the veteran's claimed 
in-service PTSD stressors.

5.  Tinnitus was not shown during service or within a year 
thereafter associated with an organic central nervous system 
disease; the disorder has not otherwise been medically 
related to service or any events therein.

6.  In a January 2000 rating decision, the veteran's request 
to reopen a claim of entitlement to service connection for 
COPD was denied.  

7.  The evidence added to the record since January 2000, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  In an April 1998 rating decision, service connection for 
hypertension was denied.

9.  The evidence added to the record since April 1998, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right index finger flexion deformity have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5225 (2004).

2.  The criteria for an initial evaluation of 10 percent for 
limited amnesia as a residual of left parietal occipital 
scalp hematoma have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 8045-9304 (2004).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.125, 4.126 (2004).

4.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

5.  The January 2000 rating decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for COPD is final.  38 U.S.C.A. §§ 7103(a) and 
7105 (West 2002).

6.  The evidence received subsequent to the January 2000 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
COPD have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2004).

7.  The April 1998 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002).

8.  The evidence received subsequent to the April 1998 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.  The Board must determine whether the VCAA 
requirements have been satisfied before considering the 
merits of the appeal.  

Duty to Notify

VA letters issued in February 2001, April 2001, May 2002, 
November 2002, and August 2003 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA would attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the February 2001, April 2001, and May 2002 
communications adequately notified the veteran as to his 
right index finger, PTSD, COPD, and hypertension claims prior 
to the initial adjudication on those issues.  However, with 
respect to the amnesia and tinnitus claims, the VCAA notice 
was not provided to the veteran prior to the initial AOJ 
adjudication.  Thus, as to those issues, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  

Although the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to provide new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, but the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed, the 
Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

Essentially, all the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
ship logs from the U.S.S. Markab, dating from August 1961 to 
September 1961 and from November 1961 to January 1962.  
Additionally, the claims folder contains reports of VA and 
private post service medical treatment and examination.  
Moreover, documents from the Social Security Administration 
(SSA), including a November 2000 disability determination, 
are affiliated with the claims folder.  Finally, a transcript 
of the veteran's December 2004 hearing before the undersigned 
is of record.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination that includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  An examination is deemed "necessary" 
if the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the veteran was not afforded an official compensation 
examination as to his PTSD claim.  However, because the 
evidence does not show a diagnosis of such during service, 
and claimed stressors associated with a clinic diagnosis of 
PTSD after service have not been corroborated by supporting 
evidence, a diagnosis for compensation purposes is not 
warranted.  38 U.S.C.A. §5103A(d)(2).  

In summation, the Board has reviewed the veteran's statements 
and concludes that he has not identified further evidence not 
already of record and potentially available to support his 
claim.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

Increased disability ratings- in general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from 
the initial assignment of a disability rating, such as with 
the veteran's amnesia claim, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Certain disorders, such as cardiovascular-renal disease, as 
well as tinnitus as an organic disease of the nervous system, 
are presumed to have been incurred in service if manifested 
or aggravated within one year of separation from service to a 
degree of 10 percent or more, provided that the veteran has 
served a minimum of ninety days either during a period of war 
or during peacetime service after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).




Service connection- special considerations for PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Combat citations, the veteran's military 
occupational specialty and other supportive evidence of 
combat experience may be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).   As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).
I.  IR- right index finger flexion deformity

Procedural background

In a December 1993 rating decision, the RO granted service 
connection for a fractured right index finger.  At that time, 
a 10 percent rating was assigned pursuant to Diagnostic Code 
5299-5225.  The veteran did not appeal that initial rating  
determination.

In September 1999, the veteran raised a claim of entitlement 
to an increased evaluation for his right index finger 
disability.  That claim was denied in a January 2000 rating 
action.  The veteran did not initiate an appeal.  

Next, in correspondence received on January 8, 2001, the 
veteran again requested an increased rating for his right 
index finger disability.  In a November 2002 rating decision, 
the RO confirmed and continued the veteran's 10 percent 
evaluation for right index finger flexion deformity.  That 
determination was appealed by the veteran.  Such appeal was 
perfected with the submission of a VA Form 9, received by the 
RO in June 2003.  As such, the rating period on appeal is 
from January 8, 2000, one year prior to the date of receipt 
of the claim for increase.  See 38 C.F.R. § 3.400(o)(2).

Factual background

The veteran was examined by VA in May 2002 in connection with 
his claim for increase.  It was noted that, during service, 
the veteran's right index finger was nearly completely 
severed from a cable and surgically reattached.  The veteran 
denied any surgical treatment or specialty consultation since 
an earlier VA examination in 1999.  The veteran complained of 
an increased constant aching in the right index finger.  He 
reported that he was unable to straighten the finger out as 
much as he used to and found that he was unable to write with 
his right hand because he could not hold a pen or pencil.  

Objectively, there was a well-healed scar present around the 
proximal interphalangeal joint, circumferentially.  There was 
no redness or induration of the scar.  There was tenderness 
on palpation of the right index finger.  The skin was normal 
in temperature and color.  On range of motion testing, the 
veteran was unable to make a fist normally.  The tip of the 
index finger could reach within 3.5 cm. of the transverse 
palmar crease.  He had a range of motion from 20 to 60 
degrees as to the metacarpophalangeal joint.  He lacked 20 
degrees full extension of that joint.  With respect to the 
proximal interphalangeal joint, he had 38 to 68  degrees of 
flexion.  He lacked 38 degrees of full extension in that 
joint.  Finally, regarding the distal interphalangeal joint, 
he had 3 degrees of motion, from 23 to 26 degrees.  He lacked 
23 degrees to full extension.  There was no change in the 
findings after moving the finger.  Moreover, the finger could 
be straightened out to greater degrees of extension, but such 
caused pain and was beyond the veteran's functional range of 
motion.  

Following objective examination, the veteran was diagnosed 
with a fracture and laceration of the right index finger at 
the proximal interphalangeal joint with reattachment of the 
finger, with residuals of chronic daily pain and restricted 
range of motion.  

In December 2004, the veteran gave testimony before the 
undersigned.  At that time, he explained that his right index 
finger was at one point reattached.  (Transcript "T" at 
26).  He stated that it was very painful and was bothered by 
the weather.  The pain extended through the knuckle and the 
palm of his hand.  There appeared to be swelling of the hand 
as well.  (T at 28).  He also described a hot burning or 
tingling sensation.  The veteran stated that the disability 
affected his dominant hand, and greatly limited his 
functionality as a result.  (T. at 30).  For example, he was 
unable to drive a stick shift and also had trouble signing 
his name.  He could type, but did so very slowly.  (T. at 28-
29).  He also could not manipulate items from his pockets.  
(T. at 32).  

Also at the December 2004 hearing, the veteran commented that 
he was unable to perform any type of work requiring manual 
dexterity.  The veteran had wanted to be a machinist or a 
cook but could not perform those jobs due to his service-
connected right index finger disability.  (T. at 29).  The 
veteran's wife added that he was limited in his ability to 
work on his car and help around the house.  At times he also 
had trouble buttoning his pants due to right index finger 
pain.  On occasion, she also had to cut up his food or spread 
butter on his toast, as he lacked the dexterity to perform 
such tasks.  (T. at 30-31).  

Analysis

The veteran is currently assigned a 10 percent rating for his 
right index finger flexion deformity pursuant to Diagnostic 
Code 5225.  That Code section underwent revision effective 
August 26, 2002.  However, both the old and new version of 
that Code section assign a 10 percent rating for ankylosis, 
either favorable or unfavorable, of the index finger, either 
of the major or minor hand.  Thus, the veteran is in receipt 
of the maximum schedular rating available under either 
version of Diagnostic Code 5225.  As such, an increased 
rating is not attainable merely on the basis of additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Further, the old version of Diagnostic Code 5225 instructed 
the rater to contemplate an evaluation analogous to 
amputation where ankylosis was extremely unfavorable.  The 
newer version of the Code allows for an analogous rating 
under an amputation Code for resulting limitation of motion 
of other digits or interference with the overall function of 
the hand.  

The evidence of record does not demonstrate extremely 
unfavorable ankylosis such as to warrant a rating for 
amputation under Diagnostic Code 5225 as it existed prior to 
August 26, 2002.  The evidence similarly does not establish 
limited motion of other digits of the right hand.  Although 
the veteran could not make a normal fist, the findings do not 
show interference with overall hand function to such an 
extent as to warrant a rating for amputation as set forth in 
the revised version of Diagnostic Code 5225.  

The Board has also considered whether any alternate Code 
sections may serve as a basis for a higher rating here.  In 
this vein, it is noted that Diagnostic Code 5229, concerning 
limitation of motion of the index finger, is pertinent to the 
claim.  However, that Code section affords a maximum benefit 
of 10 percent, and thus cannot provide an increased rating in 
the present case.  No other Code sections are relevant to the 
veteran's right index finger disability.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right index finger flexion deformity is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, despite some obvious limitations as described by the 
veteran and his wife, the evidence does not reflect that the 
veteran's right index finger flexion deformity has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2004) is 
not warranted.

II.  Evaluation of limited amnesia as a residual of left 
parietal occipital scalp hematoma

Factual background

In a September 2003 VA compensation examination report, it 
was indicated that the veteran lost consciousness for five 
days following an in-service motor vehicle accident in June 
1961.  He had sustained a hematoma measuring 2 cm. by 2 cm. 
on the left parietal occipital area.  The veteran remembered 
riding in the car prior to the accident and also remembered 
the later stages of his recovery in a Naval hospital.  
However, he was amnesiac concerning the accident itself and 
the immediate treatment.  The veteran had reportedly worked 
as a cook for about 12 years after service, and then had 
worked as a car salesman and selling yellow page ads until 
1995 when he fractured his neck and incurred other injuries 
in a motorcycle accident.  He had not worked since 
hospitalization following those injuries.  

A "mini" mental status examination was performed.  The 
veteran did very well with such testing, scoring 29 out of 30 
possible points (missing only recall of one object of three).  
He displayed no thought abnormalities and did well with 
proverb interpretation.  His thinking was not concrete.  
Cranial nerves II-XII were symmetrical and normal, as was 
musculature.  The Romberg test was also normal, and his toes 
were down-going bilaterally upon plantar stimulation.  The 
veteran could tandem walk normally.  Other tests were normal, 
except for a notation of mild dysmetria bilaterally on finger 
to nose testing.  The report noted that brain CT scans dated 
in April 2003 and December 1999 yielded normal results.  The 
diagnosis was motor vehicle accident with left parietal 
occipital scalp hematoma, with no residuals except for 
limited amnesia related to the time of the accident.  

The veteran was again examined by VA in March 2004.  That 
examination report indicated that the veteran undoubtedly 
sustained a concussion as a result of a vehicular accident in 
1961.  It was again noted that neurological and x-rays of the 
skull were normal at the time.  The only abnormal finding was 
that of amnesia for the accident and its immediate aftermath.  

Analysis

The veteran is presently assigned a noncompensable evaluation 
for limited amnesia as a residual of left parietal occipital 
scalp hematoma pursuant to Diagnostic Codes 8045-9403.  

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. §§ 4.124a, Diagnostic Code 8045 (2004).

Here, the evidence does not demonstrate neurological 
disorders such as to warrant a 10 percent evaluation under 
the first component of Diagnostic Code 8045.  Indeed, the 
September 2003 VA examination revealed that cranial nerves 
II-XII were symmetrical and normal, as was musculature.  
Romberg test was also normal, and toes were down-going 
bilaterally upon plantar stimulation.  Other neurological 
findings were normal, except for a notation of mild dysmetria 
bilaterally on finger to nose testing.  Thus, overall, the 
veteran was essentially asymptomatic from a neurological 
standpoint.  

The evidence does confirm that the veteran sustained a 
concussion at the time of a motor vehicle accident in 1961.  
VA examiners have included the veteran's complaints of 
limited amnesia diagnostically, at least as to a period of 
time surrounding the accident.  Such amnesia reasonably falls 
within the category of purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  In reaching this conclusion, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  No other symptoms were diagnostically 
linked to the accident in service.  As such, Diagnostic Code 
8045 instructs that a 10 percent rating is to be assigned 
under Diagnostic Code 9304 for the entirety of the claims 
period.  However, a rating in excess of 10 percent is not 
warranted, because the requisite multi-infarct dementia has 
not been demonstrated by the evidence of record.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  Service connection- PTSD

Factual background

Testimonial evidence

In October 2001, the veteran submitted a statement describing 
his in-service stressors.  He stated that he saw a sailor 
lose both hands and feet.  He also witnessed a young child 
fall from a car.  In another statement, possibly referring to 
the same incident, he described a baby being scraped off of a 
road after being repeatedly run over by traffic.  Finally, he 
was involved in an automobile accident in which one person 
was killed.  All of these events occurred in 1961.  

At his December 2004 hearing before the undersigned, the 
veteran described the death of a 3-month-old baby on the open 
freeway.  (T. at 8).  The baby had been run over by various 
cars and had to be picked up with spatulas.  The veteran next 
described a car accident in service which rendered him 
unconscious.  
The veteran asserted that the incident changed his 
personality.  (T. at 8).  The veteran further stated that it 
was VA doctors that diagnosed him with PTSD.  (T. at 9).  His 
treatment involved therapy and medication.  The veteran also 
denied having any emotional problems prior to service.  (T. 
at 10).  

The veteran's wife also testified as to the veteran's 
symptomatology, to include frequent nightmares.  She said 
that she believed his bad dreams were related to his military 
service.  (T. at 12).  

Medical evidence

The veteran's DD Form 214 does not indicate a military 
occupational specialty.  However, it is noted that his duties 
were analogous to the civilian occupation of deckhand.  The 
veteran did not receive any awards or decorations in 
connection with his service.  His discharge was under 
honorable conditions.  

The enlistment examination in January 1961 was normal.  The 
veteran denied nervous trouble and depression in a report of 
medical history completed at that time.  

The service medical records reveal that the veteran had 
disciplinary problems while on active duty.  A January 1962 
psychiatric evaluation indicated that he was awaiting a 
special court-martial for going AWOL for a 3-day period.  
That evaluation revealed a chaotic childhood, with troubles 
interpersonal relationships.  On one instance, at age ten, 
the veteran brought a rifle to school and shot at his 
teacher, attempting to kill him.  The evaluator noted that, 
while in the military, the veteran continued to exhibit a 
pattern of blowing up at authority figures.  The veteran was 
diagnosed with emotional immaturity.  It was recommended that 
the veteran not be discharged and that rehabilitative efforts 
be made.  

A subsequent psychiatric evaluation in service in February 
1962 indicated a diagnosis of emotional instability reaction.  
At that time, it was determined that the veteran was unfit 
for service and that a discharge was in the best interests of 
the Navy.  

The veteran received an examination in April 1962.  While 
psychiatric findings were listed as "normal" on the report 
of medical examination, the diagnosis of emotional 
instability reaction was again listed under the summary of 
defects. 

Following service, the evidence shows a VA inpatient 
admission in June 1976 for psychiatric symptomatology.  The 
veteran had paranoid ideation and auditory hallucinations.  
He was abusing drugs and alcohol.  Detoxification was the 
primary purpose of the treatment and no specific psychiatric 
diagnosis was reported.  

The record next shows another VA hospitalization October 
1977, also for substance abuse.  Further hospitalization is 
also seen in March 1984.

VA outpatient treatment records dated in 1992 reveal 
psychiatric complaints of poor mood and loss of interest in 
life.  

In May 1993, the veteran received a private psychiatric 
examination in conjunction with a claim for Social Security 
(SSA) disability benefits.  The veteran described a low 
frustration tolerance, with outbursts of anger.  The examiner 
noted that such characteristics predated his military 
service.  The diagnosis was mild mixed personality disorder 
with some traits of sociopathy.  

VA treatment records dated from 1997 to 2003 show care for 
psychiatric complaints.  His symptoms included depression, 
nightmares, sleep disturbance and anger management issues.  
Such records contained diagnoses of major depression and 
PTSD.  The latter was attributed both to military and 
childhood events.  These reports did not discuss stressors 
and did not contain any opinions of etiology. 

SSA documents received by the RO in February 2004 reveal 
further notations of psychiatric symptomatology.  Such 
records indicate that the veteran was sexually molested by a 
psychiatrist at age 12.  Such records further note the in-
service head injury.  Reported diagnoses were major 
depressive disorder, adjustment disorder, dysthymic disorder, 
polysubtance abuse history and antisocial personality 
disorder.  There were no diagnoses of PTSD and no in-service 
stressors were mentioned.

Analysis

In claims for service connection for PTSD, it is necessary to 
show that an in-service stressor occurred.  In making that 
assessment, it is first necessary to determine whether the 
veteran engaged in combat with the enemy.  The evidence here 
does not so demonstrate and the veteran does not contend any 
such duty was a factor in his claim.  Where the record, as 
here, does not establish that the veteran engaged in combat 
with the enemy, the veteran's lay statements as to in-service 
stressors cannot be accepted without further corroboration 
through independent evidence.  Doran, 6 Vet. App. at 288-89.

The Board has reviewed the record and concludes that no 
independent evidence exists to substantiate any the veteran's 
specified stressors.  Ships logs of the U.S.S. Markab are 
associated with the claims file, for example, but they do not 
corroborate any of the veteran's stressor statements.  

The Board recognizes that the medical evidence includes 
various diagnoses of PTSD that relate the disability to the 
veteran's report of events in service.  However, the validity 
of such diagnoses for compensation purposes is dependent on 
the existence of an in-service stressor.  Here, as discussed, 
the file contains no evidence to corroborate the veteran's 
report of noncombat-related stressors.  Therefore, the 
diagnoses rendered were, by necessity, predicated solely on 
the veteran's own statements.  As such, they lack probative 
value and cannot be construed as valid assessments of 
etiology for compensation purposes.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

Because the claims file lacks a diagnosis of PTSD related to 
a verified stressor in service, the benefit of the doubt rule 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
record affords no basis upon which to grant service 
connection for PTSD.  The veteran, of course, may apply to 
reopen his claim for service connection for PTSD at any time 
with new and material evidence, particularly supporting 
evidence of a claimed stressor associated with the diagnosis 
of PTSD.  

IV.  Service connection-tinnitus

Factual background

The veteran's enlistment examination in January 1961 did not 
note any hearing abnormalities or pertinent complaints.  The 
service medical records show that the veteran was treated in 
March 1961 for an earache, diagnosed as otitis media.  There 
were no complaints or findings of tinnitus at that time.  
Subsequent in-service examinations do not mention tinnitus.  

On a VA compensation examination in September 2003, in part 
for otitis media, the veteran's complaints included 
persistent ringing in both ears since service.  Objectively, 
there was a normal light reflex.  There was no scarring to 
indicate perforation and no perforations were observed as to 
either eardrum.  There was no redness or induration.  The 
diagnosis was otitis media in 1961 with no residuals.  

Upon VA audiological examination in December 2003 for 
compensation purposes, the veteran complained of constant 
tinnitus in both ears since 1961.  The veteran added that the 
condition interfered with daily activities and family 
relationships.  The diagnoses included constant tinnitus 
reported in both ears since 1961.  The audiologist 
recommended review by a medical doctor concerning whether 
otitis media caused hearing loss.  

In March 2004, a VA physician reviewed the veteran's claim 
file and concluded that it was not at least as likely as not 
that the veteran's current hearing impairment was  related to 
active service, to include his 1961 diagnosis of otitis media 
or an automobile accident later that year.  In so finding, 
the examiner observed that the service medical records were 
silent as to hearing loss or tinnitus complaints.  The 
records further indicated that the incident of otitis media 
had resolved without further residuals.  Moreover, despite 
having suffered a concussion following a car accident in 
service, there was no neurological damage or skull fracture 
such as to explain an audiological disability.  The VA 
examiner also noted that the veteran was involved in another 
serious motor vehicle accident in 1995, subsequent to 
service.  

At his hearing in December 2004, the veteran indicated that 
he experienced no hearing problems prior to service.  (T. at 
4).  Since service, however, he has been bothered by a 
buzzing or ringing sound.  The veteran remarked that the 
ringing began right after he was released from the Naval 
dispensary in boot camp.  He had been treated there for 
otitis media.  The veteran further explained that, while 
stationed on his ship, his quarters were located by five-inch 
cannons.  (T. at 5).  He stated that when they sounded, it 
was like being inside of a bell.  He added that the Navy did 
not provide him with hearing protection.  The veteran said 
that he did complain of ringing ears during service, and that 
was why he was treated in the dispensary.  (T. at 6).  The 
veteran's wife also indicated that he constantly complained 
of ringing ears.  (T. at 7). 

Analysis

The veteran is seeking service connection for bilateral 
tinnitus.  The evidence establishes a current disability, 
satisfying the initial element of a service connection claim.  
However, the remaining elements necessary for an award of 
service connection have not been demonstrated. 

The service medical records do not reveal any complaints of 
tinnitus in service and there is no confirmation of such 
complaints during the year after service.  Moreover, the 
claims file does not include any medical opinion relating the 
currently diagnosed tinnitus to active duty.  A VA examiner 
in March 2004 concluded that an episode of otitis media in 
service had resolved without further residuals.  Moreover, 
despite a concussion from a car accident in service, there 
was no neurological damage or skull fracture such as to 
explain an audiological disability.  The VA examiner also 
noted that the veteran was involved in another serious motor 
vehicle accident in 1995.  Although the veteran has contended 
that his tinnitus relates to service, including exposure to 
canon fire aboard ship, he does not possess the requisite 
training or medical expertise needed to render a competent 
opinion as to medical causation.  As such, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, because tinnitus was not reported during 
service and the evidence does not include a competent 
etiological opinion relating the veteran's currently 
diagnosed tinnitus to active service, the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
V.  New and material evidence- COPD

The RO initially considered a claim of entitlement to service 
connection for COPD in April 1998.  The evidence of record at 
the time included service medical records and VA outpatient 
treatment reports dated through January 1998.  Such evidence 
indicated treatment for chronic sinusitis and also revealed 
mild restriction of the veteran's airways, as shown by 
pulmonary function testing.

After reviewing the evidence of record, the RO determined 
that in-service incurrence of COPD had not been established.  
As such, the claim was denied.  The veteran did not appeal 
that determination and it became final.  38 U.S.C.A. § 7105.  

In September 1999, the veteran submitted a statement that was 
apparently construed as a request to reopen his COPD claim.  
That request was denied in a January 2000 rating decision.  
Next, in correspondence received in January 2001, the veteran 
again expressed a desire to reopen his claim of entitlement 
to service connection for COPD.  Again, the RO denied the 
request in a November 2002 rating decision, finding that 
evidence submitted since the last final denial in January 
2000 merely chronicled a current condition of COPD, without 
relating it to service.
That November 2002 denial is the rating decision currently on 
appeal.

As previously set out, the requirements to reopen a claim 
under 38 C.F.R. § 3.156(a) are twofold.  First, a submission 
of evidence must be found to be "new."  In the present 
case, the evidence submitted subsequent to the last final 
prior denial by the RO in January 2000 includes VA treatment 
reports dated through 2003 and a hearing transcript dated in 
December 2004.  Such evidence shows treatment for respiratory 
disorders and includes diagnoses of COPD.  Although such 
reports were not previously of record, they merely 
demonstrate a current disability, which was already 
established by evidence of record at the time of the January 
2000 rating decision.  Thus, such evidence is cumulative and 
redundant, and is not "new" under 38 C.F.R. § 3.156(a).  

Importantly, the submissions added to the record subsequent 
to the January 2000 rating decision do not support the 
veteran's contention that his current COPD is causally 
related to service.  To be material, the evidence must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).  The basis of the RO's denial in 2000 was 
that competent medical evidence had not been presented to 
link the veteran's post-service COPD to disease or injury 
incurred during service.  That evidence remains lacking in 
this case.  As the additional evidence does not address the 
issue of nexus, it does not bear directly and substantially 
upon the specific matter under consideration, and as such, 
the evidence is not "material" under 38 C.F.R. § 3.156(a).  

Nothing has changed substantially from a medical or factual 
standpoint since the 2000 rating decision.  The veteran does 
not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  There is an 
absence of medical evidence indicating that there is any 
relationship between the appellant's COPD and his period of 
service.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  
The point has been reached in this case "where it can be 
said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that the evidence received subsequent to the last 
final rating decision in January 2000 is not new and material 
and does not serve to reopen the claim for service connection 
for COPD.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



VI.  New and material evidence- hypertension

The RO initially considered a claim of entitlement to service 
connection for hypertension in April 1998.  The evidence of 
record at the time of the April 1998 rating action included 
service medical records and VA outpatient treatment reports 
dated through January 1998.  Such evidence indicated 
treatment for hypertension.  After reviewing the evidence of 
record, the RO determined that in-service incurrence of 
hypertension had not been established.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. 
§ 7105.  

In correspondence received in January 2001, the veteran 
expressed a desire to reopen his claim of entitlement to 
service connection for hypertension.  The RO denied the 
request in a November 2002 rating decision, finding that 
evidence submitted since the last final denial in April 1998 
merely chronicled a current disability from hypertension, 
without relating it to service.  That November 2002 denial is 
the rating decision presently on appeal.  

As previously discussed, the requirements to reopen a claim 
under 38 C.F.R. § 3.156(a) are twofold.  First, a submission 
of evidence must be found to be "new."  In the present 
case, the evidence submitted subsequent to the last final 
prior denial by the RO in April 1998 includes VA treatment 
reports dated through 2003 and hearing testimony provided in 
December 2004.  Such evidence did confirm findings of 
hypertension.  Moreover, in his hearing transcript, the 
veteran said he had been treated for hypertension during 
service.  

Although the VA treatment reports were not previously of 
record, they merely demonstrate a current disability, which 
was already established by evidence associated with the 
claims folder at the time of the April 1998 rating decision.  
However, the hearing testimony is found to be new under 
38 C.F.R. § 3.156(a), because the contention of in-service 
treatment for hypertension was not previously expressed. 

While the hearing testimony is new, such evidence is not 
material, as contemplated by 38 C.F.R. § 3.156(a).  To be 
material, the evidence must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis added).  

The basis of the RO's denial in April 1998 was that competent 
medical evidence had not been presented to link the veteran's 
post-service hypertension to disease or injury incurred 
during service.  Despite the veteran's hearing testimony, 
such evidence remains lacking in this case.  Indeed, the 
service medical records considered at the time of the last 
final denial in April 1998 were silent as to treatment for 
hypertension.  The veteran's present-day assertions to the 
contrary are not sufficiently probative to constitute 
significant evidence of in-service incurrence.  See Pollard 
v. Brown, 6 Vet App. 11 (1993) (lay assertions, even if new, 
still would not be material evidence); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (implicitly holding that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim).  

Moreover, even if the veteran had been examined or treated in 
service, he is not competent to render an opinion of nexus 
linking his present condition to service.  No opinion of 
etiology is otherwise found in the newly submitted evidence.  
Thus, the evidence received subsequent to April 1998 is not 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  

Based on the foregoing, the Board finds that the evidence 
received subsequent to the last final rating decision in 
April 1998 is not new and material and does not serve to 
reopen the claim for service connection for hypertension.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).





ORDER

An increased rating for right index finger flexion deformity 
is denied. 

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for COPD is denied.  

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for hypertension is denied.  

An initial 10 percent rating for limited amnesia as a 
residual of left parietal occipital scalp hematoma is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


